DETAILED ACTION
This action is in response to communications including amendments received 1/06/2022 and an IDS filed 5/11/2020.  Claims 8-10, 16-17 and 20 were previously cancelled.  No new claims were added and no new claims were cancelled.  Claims 1-7, 11-15 and 18-19 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-14 in Remarks, filed 1/06/2022, with respect to Claims 1-2, 11 and 18 as being rejected under 35 U.S.C. 103 as being unpatentable over of Das (US 2013/0097660) in view of Ylonen (US 2019/0075134) and Momchilov (US 2016/0191499), Claims 3-5 and 13-14 as being rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2013/0097660) and Ylonen (US 2019/0075134) and Momchilov (US 2016/0191499), as applied to claims 1 and 11, further in view of Sobel (US  2014/0068273), Claims 6-7 and 19 as being rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2013/0097660) and Ylonen (US 2019/0075134) and Momchilov (US 2016/0191499), as applied to claim 1, further in view of Barton (US 2014/0032691) and Sobel (US 2014/0068273) and Claim 15 as being rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2013/0097660) and Ylonen (US 2019/0075134) and Momchilov (US 2016/0191499), as applied to claim 11, further in view of Barton (US 2014/0032691), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-7, 11-15 and 18-19 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Independent claims 1, 11 and 18 are allowed for reasons explained below: 
Independent claims 1, 11 and 18 are allowed because the closest identified prior Das (US 2013/0097660), Ylonen (US 2019/0075134), Momchilov (US 2016/0191499) and Barton (US 2014/0032691), alone or in combination, fails to anticipate or render obvious the claimed invention.
Das (prior art on the record) teaches a method for whitelisting applications in a mobile network environment, where each action in the whitelist is paired with at least one application.  The whitelist can be downloaded and maintained in the cache of a mobile device.  The whitelist are implemented using a unique checksum to identify each application.  An application has a trust status when the application is included in the whitelist and an untrusted status when the application is not included in the whitelist.  The whitelist includes entries identifying each application or application action that is categorized as trusted.
Ylonen (prior art on the record) teaches a method for providing key management  and managing trust relationships between accounts of an organization.  The method comprises maintaining, in a database or store, a key for each application associated with a trust relationship.  The current state of permitted trust relationships is maintained in a database (using, e.g., source host, source account, destination host, destination account, permitted command to execute, and type of trust relationship (public key vs. host-based authentication vs. Kerberos vs. PKI) as fields in a database table), and whenever an account on a host is updated (a request to update it runs), trust relationships where the account is either the source or destination are looked up, and the configuration files (including authorized keys and identity keys) for the account are updated accordingly.  A trust relationship (or identity key or authorized key) is installed by a management system on a source host and a destination host that are each active when the trust relationship (or identity key or authorized key) is installed on it.
Momchilov (prior art on the record) teaches a method for providing single-sign on features in applications using a shared secret vault.  The method comprises providing by a service of a shared vault an encrypted vault key record for accessing files in the vault to a second managed application, where the encrypted vault key record for the managed application is derived from a vault key for other managed applications that share the key vault.
Barton (prior art on the record) teaches a method for managing enterprise applications on mobile devices using policies to control data sharing.  The operating system is separated into a managed partition and an unmanaged partition (in memory).  The managed partition may have policies for securing the applications running on the managed partition.  The policies have security parameters which control which communications with other applications an application on the managed partition is permitted to make.  Managed applications are typically allowed to exchange data with other managed applications and trusted resources The managed enterprise applications are constrained to only exchanges files with other managed applications.  Managed application calls are intercepted by wrapped code and contained.  The API calls from managed applications are blocked from exchanging data with non-managed/secure applications, such as the user's own personal applications.  File vaults, accessed by the managed applications, are encrypted using keys which are derived from base keys, however these base keys are not disclosed as being from the originating application.
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 1, 11 and 18 of the present invention: 
“providing an execution environment in a mobile computing device, comprising: loading a plurality of trusted applications into a memory of the execution environment,” “maintaining, in a keystore application, an application key for each of the plurality of trusted applications;” “maintaining, in an associations table, a plurality of communication associations, wherein each communication association of the plurality of communication associations comprises an entry of the associations table, the entry comprising both a first identifier for a first application and a second identifier for a second application, the first application and the second application being selected from the plurality of trusted applications;” “detecting an attempt to communicate with a recipient application by an originating application, the recipient application and the originating application being selected from the plurality of trusted applications;” “determining that the associations table comprises an entry comprising an identifier of the recipient application and an identifier of the originating application; and providing, by the keystore application, a file key to the recipient application, wherein the file key is derived from an application key for the originating application; wherein the file key allows the recipient application to decrypt communications from the originating application.” 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-7, 11-15 and 18-19 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438